Citation Nr: 1758254	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-17 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids, external, with surgical resection and residuals of internal hemorrhoids ("hemorrhoids"). 

2.  Entitlement to a separate, compensable rating for impairment of rectal sphincter control with fecal incontinence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The decision granted service connection for hemorrhoids with an initial noncompensable rating, effective July 27, 2009.

In his July 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, the Veteran withdrew that request in September 2014. 

In October 2016, the Board remanded the appeal to obtain updated treatment records to be associated with the claim file.  The Board also noted that the issue of entitlement to a separate, compensable rating for impairment of rectal sphincter control with fecal incontinence had been raised by the record and was part and parcel of the claim for an increased rating for hemorrhoids. 

In February 2017, the RO granted an increased rating of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran has submitted a notice of disagreement with the effective date of the increase.  The RO is currently developing the appeal.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's hemorrhoids were manifested by intermittent recurrences with mild or moderate symptoms.

2.  Since April 21, 2015, the Veteran has experienced impairment of sphincter control that results in constant, slight fecal incontinence.  


CONCLUSION OF LAW

1.  The criteria for entitlement to a compensable rating for hemorrhoids, external, with surgical resection and residuals of internal hemorrhoids have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2017).

2.  As of April 21, 2015, the criteria for a separate rating of 10 percent disabled, but no higher, for impairment of sphincter control of the rectum or anus have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7332. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  
I.  Rating for Hemorrhoids

Pertinent Law and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In the case of an initial rating after the grant of service connection, VA will consider whether staged ratings are warranted to account for changes in the disability during the period beginning with the grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Hemorrhoids are rated under the criteria in 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is assigned for external or internal hemorrhoids that are mild or moderate.  A rating of 10 percent disabled is assigned for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A rating of 20 percent disabled is assigned for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

Analysis

The Veteran experienced complications due to hemorrhoids for several decades prior to his 2009 claim for service connection.  The Veteran had to undergo a hemorrhoidectomy in 1981.  In 2002, the Veteran underwent a sphincterotomy to relieve constipation and scarring from the prior surgery.  

In March 2009, the Veteran underwent a colonoscopy with a private medical provider.  The colonoscopy report described a few, medium-sized, uncomplicated, internal hemorrhoids that were not bleeding. 

In November 2009, the Veteran underwent a VA examination.  At that time, the examiner noted that there was occasional bleeding from hemorrhoids, but no recurrence of thrombosis, no fecal incontinence, and no rectal prolapse.  The examiner noted that the condition of the hemorrhoids had improved, relative to the Veteran's prior history. 

The Veteran was seen at the Birmingham VA Medical Center outpatient clinic in May 2011 with a primary concern of hemorrhoids.  A physician described the hemorrhoids as intermittent, not constant, and causing occasional painful bowel movements. 

The Veteran underwent another colonoscopy in July 2014 with the same private medical provider as in March 2009.  The colonoscopy was reported as normal. 

The Veteran underwent another VA examination in April 2015.  The examiner noted that the Veteran complained of repeated bouts of external hemorrhoid pain and problems with incontinence at times, related to the hemorrhoids.  The Veteran denied anything other than occasional spots of bleeding.  The examiner reported that the symptoms reflected mild or moderate hemorrhoids, occurring up to three times per month, but some months not occurring at all.  There was itching with each bout, but rarely any bleeding.  At the time of the examination, there were no external or internal hemorrhoids, but there was apparent scarring in the sphincter.  The scars were not painful or unstable and did not have a total area greater than 39 square centimeters. 

The Veteran underwent another VA examination in December 2016.  At that time, the examiner reported that the symptoms included mild to moderate hemorrhoids with related itching, occurring approximately twice per month.  The examination revealed no external hemorrhoids, anal fissures, or other abnormalities.  

The Veteran's medical records are otherwise silent for complaints of, or treatment for, hemorrhoids. 

Based on the above information, the Veteran's symptoms include mild to moderate hemorrhoids that occur intermittently-as frequently as three times per month, but some months not at all.  There is no evidence that hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  Diagnostic evidence, as well as the Veteran's reports, show that when hemorrhoids do occur, they only rarely result in bleeding.  There is no evidence of fissures.  The preponderance of the evidence, therefore, shows that the Veteran's symptomatology most accurately reflects that of a noncompensable rating and does not warrant a higher rating.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Separate Rating for Fecal Incontinence

The schedule of ratings for the digestive system allows for a separate rating for symptoms related to impairment of sphincter control.  A noncompensable rating is assigned for impairment that is healed or slight, without leakage.  A rating of 10 percent is assigned for constant slight, or occasional moderate, leakage.  A rating of 20 percent disabled is assigned for impairment with occasional involuntary bowel movements, necessitating the wearing of a pad.  A rating of 30 percent disabled is assigned for extensive leakage and fairly frequent involuntary bowel movements.  A rating of 100 percent disabled is assigned for complete loss of bowel control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

At the April 2015 VA examination, the Veteran reported problems with incontinence at times.  The examiner did not investigate or address the issue any further, presenting the need for further examination. 

At the December 2016 VA examination, the Veteran complained of mild fecal leakage that "soils him mildly" and required "constant wiping," but no use of pads.  The examiner found no current diagnosis or medical treatment for fecal incontinence.  The Veteran, however, reported symptoms of "almost daily" mild fecal soiling that does not necessitate the use of a pad.  He reported that soiling was much more likely when he had to wait to use the bathroom, and that these symptoms first began after the 2002 sphincterotomy.  There was no evidence of leakage during the physical examination. 

The Board notes that the Veteran, as a layperson, is competent to describe observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

Here, the Veteran is competent to describe his experienced symptoms of fecal incontinence and the lack of contemporaneous medical evidence at examination does not render those descriptions incredible.  The Veteran indicated in the December 2016 examination that he had experienced symptoms since the 2002 sphincterotomy.  However, he did not mention these symptoms during the March 2009 colonoscopy.  The November 2009 VA hemorrhoids examination specifically reports that there were no signs or complaints of fecal incontinence.  There were also no complaints in private or VA medical records prior to the April 2015 examination.  This evidence outweighs the Veteran's claim that these symptoms existed prior to April 2015, or at least indicates that the symptoms were not severe enough to warrant discussion.  

The first documented complaint of fecal incontinence is shown in the record at the April 2015 VA examination.  This complaint is supported by the more detailed description of symptoms from the Veteran in the December 2016 examination.  There, the Veteran reported that fecal incontinence occurred almost daily and was exacerbated at times that he had to wait to use the bathroom.  There is no evidence of record to indicate that this is not a credible report of symptoms. 

Resolving all reasonable doubt in the Veteran's favor, the reported symptoms indicate that, as of April 21, 2015, the Veteran experienced constant, slight leakage related to impairment of sphincter control.  Accordingly this warrants entitlement to a separate rating of 10 percent disabled from that date.  As the preponderance of the evidence indicates, that prior to April 21, 2015, the Veteran did not experience impairment of sphincter control, a separate rating is not warranted for that time period and the "benefit of the doubt" rule is not applicable.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for hemorrhoids, external, with surgical resection and residuals of internal hemorrhoids is denied. 

Entitlement to a rating of 10 percent from April 21, 2015 for impairment of rectal sphincter control with fecal incontinence is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


